WIGGINTON, Judge.
Appellant appeals the deputy commissioner’s denial of her petition for modification and of her request for temporary partial and wage-loss benefits. The record shows, and appellees, employer/carrier, do not dispute, that at the hearing appellant withdrew her original claim for wage-loss benefits after October 27, 1986, on the ground that that issue was not ripe for adjudication. Since the request for wage-loss benefits after that date was no longer at issue, denial of wage-loss benefits after that time was error. Compare Old Cove Condo v. Curry, 511 So.2d 666 (Fla. 1st DCA 1987). Thus, that portion of the order denying wage-loss benefits from October 27, 1986, and continuing is hereby stricken. In all other respects, the order on appeal is affirmed.
MILLS and SHIVERS, JJ., concur.